The defendant was convicted of having intoxicating liquor in his possession for sale for beverage purposes. *Page 74 
He complains that the trial judge permitted evidence to be introduced that a 15-gallon keg of whisky was found on his premises "at a distance of over 500 yards from his home." But the per curiam of the trial judge says that there was other evidence sufficient to satisfy him that the liquor belonged to the accused.
The evidence was clearly admissible in proof of the corpus delicti; which, if connected with the defendant, was sufficient to convict. State v. Gani, 157 La. 235, 102 So. 319.
And on the sufficiency of the proof to connect the accused with the corpus delicti the trial judge (or jury, as the case may be) is alone competent to pass; this court having no jurisdiction to pass upon the facts touching the guilt or innocence of the accused. Const. 1921, art. 7, § 10, in fine, p. 40.
                             Decree.
The judgment appealed from is therefore affirmed.